UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2010 BENEFICIAL MUTUAL BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States 1-33476 56-2480744 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 510 Walnut Street, Philadelphia, Pennsylvania 19106 (Address of principal executive offices) (Zip Code) (215) 864-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the ExchangeAct (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. Beginning November 11, 2010, Beneficial Mutual Bancorp, Inc. (the “Company”), the holding company for Beneficial Bank, will make available and distribute to analysts and prospective investors a slide presentation.The presentation materials include information regarding the Company’s operating and growth strategies and financial performance. The presentation materials will also be posted on the Company’s website on November 11, 2010.Pursuant to Regulation FD, the presentation materials are attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits Number Description Presentation Materials SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. BENEFICIAL MUTUAL BANCORP, INC. Date:November 10, 2010 By: /s/ Thomas D. Cestare Thomas D. Cestare Executive Vice President and Chief Financial Officer
